DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.  Claims 1-2, 4-11, and 13-20 remain pending in the present application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, 8, 10-11, 13-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gooding US 4819897 (hereinafter Gooding) in view of Homner US 8829353 (hereinafter Homner).
Re. Cl. 1, Gooding discloses: A hose retainer (Fig. 2a) configured to support individual hoses from a plurality of hoses (see 32s, Fig. 2a), the hose retainer comprising: a first apparatus (top 11, Fig. 2a) comprising a first conduit (16, Fig. 1a) for receiving a first hose from the plurality of hoses (see Fig. 2a), the first conduit extending in a first plane (horizontal plane as shown in Fig. 2a); a first groove (15, Fig. 1a, 1c) (see Fig. 1a); and a second apparatus (lower 11, Fig. 2a) comprising a second conduit (16, Fig. 1a) for receiving a second hose from the plurality of hoses (see 32, Fig. 2a), the second conduit extending in a second plane (see Fig. 2a, horizontal plane where 32 extends); a second groove (15, Fig. 1a, 2a) on a second outer surface of the second apparatus (see Fig. 1a and 2a),.
Re. Cl. 4, Gooding discloses: the first groove and the second groove are configured to engage a loop (35, Fig. 2a), the loop capable of constricting (see Fig. 2a, the loop is capable of constricting on 32 depending on the size of 35 and 32s).
Re. Cl. 5, Gooding discloses: the first outer surface comprises a plurality of first grooves, and the second outer surface comprises a plurality of second grooves (see 15s, Fig. 1c). 
Re. Cl. 8, Gooding discloses: the first conduit comprises a first detent for retaining the first hose; and the second conduit comprises a second detent for retaining the second hose (see 18s, Fig. 1a, the ridges would retain the first and second hose by pressing upward against it as shown in Fig. 2a; the term “detent” is understood to refer to “a device (such as a catch, dog or spring operated ball), for positioning and holding one mechanical part in relation to another in a manner such that the device can be released by force applied to one of the parts;” it it’s the Examiner’s position that the ridges 18 are a device which positions and holds the part 11 to 32 such that it can be release by force applied to 32 for example; Note: definition taken from www.merriam-webster.com/dictionary).  
Re. Cl. 10, Gooding discloses:  one or more of the first conduit and the second conduit is partially exposed (see Fig. 2a, 32s are partially exposed).
Re. Cl. 11, Gooding discloses: A hose retainer (Fig. 2a) configured to support individual hoses from a plurality of hoses (see 32s, Fig. 2a), the hose retainer comprising: a first apparatus (top 11, Fig. 2a) comprising a first conduit (16, Fig. 1a) for receiving a first hose from the plurality of hoses (see Fig. 2a), the first conduit partially exposed on a first outer surface (see Fig. 2a),; a first groove (15, Fig. 1c) on a first outer surface of the first apparatus (see Fig. 1c); and a second apparatus (lower 11, Fig. 2a) comprising a second conduit (16, Fig. 1a) for receiving a second hose from the plurality of hoses (see 32, Fig. 2a); a second groove (15, Fig. 1c) on a second outer surface of the second apparatus (see Fig. 1c). 
Re. Cl. 13, Gooding discloses: the first groove and the second groove are configured to engage a loop (see 35, Fig. 2a), the loop securing the first apparatus with the second apparatus (see Fig. 2a).
Re. Cl. 14, Gooding discloses: the first outer surface and comprises a plurality of first grooves and the second outer surface comprises a plurality of second grooves (see 15s, Fig. 1a and c).
Re. Cl. 17, Gooding discloses: the first conduit comprises a first detent for retaining the first hose; and the second conduit comprises a second detent for retaining the second hose (see 18s, Fig. 1a, the ridges would retain the first and second hose by pressing upward against it as shown in Fig. 2a; the term “detent” is understood to refer to “a device (such as a catch, dog or spring operated ball), for positioning and holding one mechanical part in relation to another in a manner such that the device can be released by force applied to one of the parts;” it it’s the Examiner’s position that the ridges 18 are a device which positions and holds the part 11 to 32 such that it can be release by force applied to 32 for example; Note: definition taken from www.merriam-webster.com/dictionary).  
Re. Cl. 19, Gooding discloses: A hose retainer (Fig. 2a) assembly configured to support individual hoses from a plurality of hoses (see 32s, Fig. 2a), the hose retainer comprising: Page 5 of 12Application No. 16/553,440 (Attorney Docket No. P29505-US-PRI) a first apparatus (upper 11, Fig. 2a) comprising a first conduit for receiving a first hose from the plurality of hoses (see 16, Fig. 1a and 2a) and; a second apparatus (lower 11, Fig. 2a) comprising a second conduit (16, Fig. 1a) for receiving a second hose from the plurality of hoses (see Fig. 2a) and; enables a sole loop to encompass a first groove on a first outer surface of the first apparatus and a second groove on a second outer surface of the second apparatus (see 35, Fig. 2a), to secure  the first apparatus with the second apparatus (see Fig. 2a) where the first groove includes a channel deeper than adjacent portions of the first outer surface and the second groove includes a channel deeper than adjacent portions of the second outer surface (see Fig. 1c, the grooves 15 are deeper than portion 24 for example), and the first hose in the first conduit and the second hose in the second conduit (see Fig. 2a).
Re. Cls. 1, 2, 6, 11, 15 and 19-20, a first plurality of protrusions radially spaced about a first central axis, the first plurality of protrusions protruding from a first surface; a second plurality of protrusions radially spaced about a second central axis, the second plurality of protrusions protruding from a second surface; wherein the first plurality of protrusions and the second plurality of protrusions interlock and the first groove and the second groove are independently movable with respect to each other and align when the first plurality of protrusions and the second plurality of protrusions interlock, and (Fig. 1) which includes a plurality of apparatuses (5b, 4, 32 and 2, Fig. 1) which are stacked one on top of another (see Fig. 1).  Re. Cls. 1 and 11, Homner discloses a first apparatus (4, Fig. 1) which includes a first plurality of protrusions (see 9, Fig. 3, but located on the bottom of 4 as discussed in Col. 2, Lines 50-56) radially spaced about a first central axis (central axis passing upwards through the center of 4), the first plurality of protrusions protruding from a first surface (see Fig. 1, from bottom of 4); and a second apparatus (3B, Fig. 1) further comprising a second plurality of protrusions radially spaced about a second central axis (elements 9 on upper surface of 3B; as shown in 3A), the second plurality of protrusions protruding from a second surface (upper surface of 3A Fig. 3b); wherein the first plurality of protrusions and the second plurality of protrusions interlock (Col. 2, Lines 50-56), and wherein interlocking of the first plurality of protrusions and the second plurality of protrusions form a unitary body of the first apparatus and the second apparatus, the first apparatus and the second apparatus immovably secured together (see Fig. 1, due to the teeth 9 and 8, the apparatuses are immovably secured together rotationally). Re. Cl. 2, Homner discloses wherein the first central axis and the second central axis align when the first plurality of protrusions interlock (see Fig. 1).  Re. Cl. 6 and 15, the first plurality of protrusions interlock in a plurality of positions (Col. 2, Lines 46-50). Re. Cl. 19, Homner discloses a first surface having a first plurality of protrusions extending from at least a portion of the first surface see 9, Fig. 3, but located on the bottom of 4 as discussed in Col. 2, Lines 50-56); a second surface having a second plurality of protrusions (elements 9 on upper surface of 3B; as shown in 3A), wherein the first plurality of protrusions and the second plurality of protrusions interlock; wherein interlocking of the first plurality of protrusions and the second plurality of protrusions wherein the first plurality of protrusions and the second plurality of protrusions interlock (Col. 2, Lines 50-56).  Re. Cl. 20, Homner discloses the first plurality of protrusions are radially spaced about a first central axis (central axis passing upwards through the center of 4); and the second plurality of protrusions are radially spaced about a second central axis (see central axis passing through the center of 3b), wherein the first central axis and the second central axis align when the first plurality of protrusions and the second plurality of protrusion interlock (see Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gooding device to include the protrusions of Homner since Homner stats that the modification enables the user to select positions of the devices and then fix them in those positions (Col. 2, Lines 60-67).  Such a modification would enable the user to effectively route or guide certain cables on selected paths.  
Re. Cls. 1-2, 11 and 19, it is the Examiner’s position that the proposed combination would result in a device where the first and second grooves align when the first and second plurality of protrusions interlock and aligns the central axes when the protrusions interlock as claimed.  Firstly, having the first and second grooves aligned is a feature which is disclosed by Gooding as can be seen in Fig. 2a by enabling loop 35 to engage them simultaneously.  By modifying the Gooding device to include the .
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gooding in view of Homner as applied to claims 1-2, 4-6, 8, 10-11, 13-15, 17 and 19-20 above, and further in view of Friedline US 2006/0090807 (hereinafter Friedline).
Re. Cls. 7 and 16, the combination of Gooding in view of Homner does not disclose the first apparatus further comprises a first indicia, the first indicia indicative of a first fluid flowing through the first hose; and the second apparatus comprises a second indicia, the second indicia indicative of a second fluid flowing through the second hose. Friedline discloses a hose retainer (Fig. 19) which include various different apparatuses for supporting different hoses (see 410s).  Re. Cls. 7 and 16, Friedline discloses that it is known to use indicia which is indicative of fluid flowing through the conduit or hose (Paragraph 0057, Lines 13-17 and Claim 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined Gooding in view of Homner device to include indicia on the apparatuses as disclosed by Friedline since Friedline states that such a modification identifies a type of fluid flowing through a conduit supported (see Claim 21).
Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-8, 10-11, 13-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gibbons US 2002/0037193, and McSherry US 4562982 disclose known hose retainers which include various devices that stack in order to support a plurality of hoses and are particularly pertinent to Applicant’s invention.  Waters US 2018/0356007 and Lessig US 8523858 disclose known interlocking structures (e.g  protrusions/recesses and teeth) which are used within cable clamps that secure stacked apparatuses relative to one another where the supported hoses are aligned in a parallel manner which is pertinent to the amendment made by the Applicant and discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632